129 F.3d 125
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re CINDERELLA ILAS, U.S. Trustee, Debtor,Linda Ekstrom STANLEY, Plaintiff-Appellee,v.Regina GREEN, dba A Bankruptcy Company, Defendant-Appellant.
No. 96-17185.
United States Court of Appeals, Ninth Circuit.
Submitted October 20, 1997**Decided October 23, 1997.

Appeal from the United States District Court for the Northern District of California Charles A. Legge, District Judge, Presiding
Before:  THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Regina Green appeals pro se the district court's dismissal for lack of jurisdiction of her appeal from an order of the bankruptcy court.  We have jurisdiction pursuant to 28 U.S.C. § 158(d).  We agree with the district court that Green failed to file her notice of appeal from the bankruptcy court's order within ten days of the entry of judgment.  See Fed.R.Bankr.P. 8002(a).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3